Citation Nr: 0914722	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  00-20 213	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 9, 1974, to August 30, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 29, 
2008, which vacated a March 2006 Board decision and remanded 
the case for additional development.  The Court previously 
vacated a January 2002 Board decision as to this matter on 
March 16, 2003, and remanded the case for re-adjudication on 
the merits.  The issue initially arose on appeal from an 
April 2000 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening a service connection claim.  

In correspondence dated in August 2008 the Veteran revoked 
the authority of his attorney to represent him in this 
appeal.  He also stated he would be representing himself.  In 
subsequent correspondence and statements he reiterated his 
claim, but provided no additional evidence pertinent to the 
present appeal.  

The Veteran was notified by correspondence dated December 30, 
2008, that the Board had requested a medical expert opinion 
in his case.  A January 2009 VA report of contact noted the 
Veteran requested that his case be returned to the Board for 
a decision.  He was subsequently provided a copy of a 
February 2009 medical expert opinion, but did not respond.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Retinitis pigmentosa is shown by clear and unmistakable 
evidence to have existed prior to service and by clear and 
unmistakable evidence not to have been aggravated during 
active service.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in an 
August 2005 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to this 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  
Although the February 2009 VA medical expert suggested that 
if additional detailed information was needed regarding the 
natural course and progression of retinitis pigmentosa then 
an opinion could be obtained from a board-certified retinal 
specialist, the Board finds no such additional detailed 
information is required in this case.  The medical expert is 
shown to have a sufficient level of medical expertise to 
provide the requested opinion in this case and that the 
rationale for her opinion is supported by reference to 
existing medical records and medical literature.  There is no 
competent evidence contrary to the opinion provided.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

Preservice private hospital records dated in January 1974 
show the Veteran was treated for a right forearm laceration.  
There was no mention of retinitis pigmentosa upon reported 
medical history or physical examination.  

Service treatment records show that the Veteran's April 1974 
enlistment examination revealed a normal clinical evaluation 
of the eyes.  Distant vision was reported as 20/50, 
bilaterally, and corrected to 20/25, bilaterally.  An April 
1974 consultation report noted there was some nearpoint 
difficulty in check, but that the Veteran met the 
qualifications for service.  The fundi were noted to be 
within normal limits.  An August 13, 1974, DD Form 689, 
Individual Sick Slip, revealed the Veteran had some problems 
with his eyes.  An undated treatment report from the Moncrief 
Army Hospital Emergency Room noted his fundus showed typical 
signs of retinitis pigmentosa.  Visual acuity was reported as 
20/40 and 20/50.  

Post-service private medical records include a partial copy 
of a June 1992 report setting out the Veteran's visual acuity 
at the time of an examination in June 1983.  A statement 
dated in 1992 noted treatment in October 1982, June 1983 and 
June 1992, and stated that the Veteran had a diagnosis of 
retinitis pigmentosa (believed to be autosomal dominant) 
since October 1979.  

VA eye examination in May 1998 included a diagnosis of 
retinitis pigmentosa.  The examiner summarized the medical 
findings of record during the Veteran's period of active 
service.  It was noted that the Veteran started losing vision 
approximately three months after his discharge from service.  
The examiner also noted that retinitis pigmentosa was a 
pernicious slowly advancing disease of the retina and that 
"[i]f the retinal changes were noted in [August 1974] enough 
to make the diagnosis then there is really no question based 
on the observation of many other patients with retinitis 
pigmentosa that these changes were present a month prior at 
the time of induction."  It was further noted that there was 
no vision change or progression during his time in service.  
The report was noted to have been reviewed and approved by 
the examiner.  

In subsequent statements in support of his claim the Veteran 
asserted, in essence, that the medical findings of his 
enlistment examiners demonstrated his retinitis pigmentosa 
did not exist prior to service.  He claimed the opinion of 
the May 1998 examiner was unfounded and that the opinion 
should have been rejected because it was unsigned by the 
examiner.  He also asserted that the May 1998 VA opinion 
should be dismissed because the examiner was not a board 
certified expert.

An October 1999 statement from Dr. R.H.M. of the Marmer 
Medical Eye Center, P.C., noted the veteran's medical records 
had been reviewed and that on the dates April though August 
1974 it was noted that fundus examination showed typical 
signs of retinitis pigmentosa.  The examiner stated that 
"[s]ince retinitis pigmentosa is a hereditary disorder, 
evidence of this disorder may have been present prior to this 
date."

A March 2000 medical statement from Dr. V.A.P., Chief of the 
ophthalmology Clinic, VA Medical Center, noted the Veteran 
was being followed for retinitis pigmentosa.  It was noted 
that a service medical report dated August 15, 1974, noted 
signs typically associated with retinitis pigmentosa and that 
the Veteran stated he did not begin to loss vision until 
after that time.  No opinion as to etiology or date of onset 
was provided.

In a December 2008 request for a medical expert opinion the 
Board asked whether based upon the evidence of record and 
sound medical principles the Veteran's retinitis pigmentosa 
clearly existed prior to service.  The examiner was also 
requested to address the significance, if any, of the report 
upon examination in April 1974 that fundus examination was 
normal.  The examiner was asked that if it could not be 
determined that the disease pre-existed service to indicate, 
based upon the evidence of record and sound medical 
principles, whether there was at least a 50 percent 
probability or greater (at least as likely as not) that the 
Veteran's retinitis pigmentosa was incurred or aggravated 
during active service.

In February 2009 the Board received a medical expert opinion 
from T.M.C., D.O., Chief of Ophthalmology at the Bay Pines, 
Florida, VA Medical Center and a board-certified 
ophthalmologist.  Initially, Dr. T.M.C. noted the April 1974 
eye examination listed the reason for that request as 
"Refraction" and "evaluate for military service" and that 
refractions were usually done without dilating the patient's 
eyes.  It was further noted that there was no evidence that 
dilating eye drops were used or if the mid or far peripheral 
retina was viewed thus.  Dr. T.M.C. stated that "the comment 
regarding the fundi being "wnl" may refer to only the 
undilated view of the fundi which might not show some of the 
retinal changes of retinitis pigmentosa which often affect 
the mid and far peripheral retina (especially in its early 
stages)."  She further stated that "[t]he Moncrief Army 
Hospital Emergency Room eye exam in response to the 
individual sick slip [dated August 13, 1974] notes the 
veteran's fundus showed typical signs of retinitis pigmentosa 
with a best corrected vision which was almost identical to 
that obtained in April 1974 in each eye."

The term retinitis pigmentosa was noted to refer to "a set 
of diverse hereditary, disorders that typically progress 
slowly over many years and are genetically determined and 
usually inherited."  Dr. T.M.C. commented that signs of the 
typical retinitis pigmentosa disorder might be subtle and 
difficult to detect on examination and that the severity of 
the features increase with age.  She quoted an ophthalmology 
textbook (Ophthalmology, by Dr. Myron Yanoff and Jay S. 
Duker, with reference to the American Journal of 
Ophthalmology 1985; 99:240-51 "Natural course of retinitis 
pigmentosa over a three-year interval" by Berson, EL, 
Sandberg, May, Rosner, B, Birch, DG, Hanson, AH) as stating 
that "typical retinitis pigmentosa progresses slowly, such 
that a period of 1-3 years is needed to document changes."  
It was the opinion of Dr. T.M.C. that the Veteran's retinitis 
pigmentosa did not develop in the short time from April 1974 
to August 1974.  She also stated that she did not believe 
there was a 50 percent or greater probability that the 
Veteran's retinitis pigmentosa was incurred or aggravated 
during the short course of his active service.  She suggested 
that if more detailed information was needed regarding the 
natural course and progression of retinitis pigmentosa then 
an opinion should be obtained from a board-certified retinal 
specialist.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  Regulations provide that 
symptoms of chronic disease from date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).  

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1454 (28th ed. 
1994).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for hereditary diseases, such as 
retinitis pigmentosa, that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (Jul. 
18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue 
of General Counsel opinion 008-88 (Sep. 27, 1988).  Where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (Jul. 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (Mar. 5, 1985).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's retinitis pigmentosa is shown by clear and 
unmistakable evidence to have existed prior to service and by 
clear and unmistakable evidence not to have been aggravated 
during active service.  Although he was examined and accepted 
for military service, the competent evidence of record is 
clear and unmistakable that the disability existed prior to 
service and was not aggravated during service.  The Board 
finds the February 2009 medical expert opinion of Dr. T.M.C. 
is persuasive.  Dr. T.M.C. as a board-certified 
ophthalmologist and chief of ophthalmology at Bay Pines VA 
Medical Center is demonstrated to have sufficient medical 
expertise for the opinion provided and there is no indication 
that the Veteran's retinitis pigmentosa involved an unusual 
nature such that an opinion from a board certified retinal 
specialist would be required.  The opinion from Dr. T.M.C. is 
supported by adequate medical rationale and reference to 
medical literature and is consistent with the other medical 
evidence of record.  VA regulations also specifically provide 
that symptoms of chronic disease so close to the date of 
enlistment that the disease could not have originated in so 
short a period will establish preservice existence.  See 
38 C.F.R. § 3.303(c).  

In her February 2009 opinion Dr. T.M.C. noted that the 
service enlistment records indicating fundi within normal 
limits, in essence, appeared to refer only to the undilated 
view of the fundi and that such examinations might not show 
retinal changes of retinitis pigmentosa especially in its 
early stages.  Her opinion is unequivocal that the Veteran's 
retinitis pigmentosa pre-existed service.  She found that an 
August 1974 report revealed best corrected vision almost 
identical to findings obtained in April 1974 and found that 
it was unlikely the Veteran's retinitis pigmentosa was 
aggravated during the short course of his active service.  
The May 1998 VA examiner had also noted that there was no 
evidence of vision change or progression during the Veteran's 
time in service.  There is no competent evidence of record 
demonstrating either that the Veteran's retinitis pigmentosa 
was, in fact, incurred during active service or that it 
progress at an abnormally high rate during active service.

Although the Veteran believes his retinitis pigmentosa was 
either incurred or aggravated during service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit , 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


